Case 2:18-cv-09531-.]LS-DFI\/| Document 12-3 Filed 11/13/18 Page 1 of 2 Page |D #:58

EXhibit

¢¢~ ____ ..-\_..»-'».--`_,.,.».r.._,_jj

Case 2:18-cv-09531-.]LS-DFI\/| Document 12-3 Filed 11/13/18 Page 2 of 2 Page |D #:59

United Teachers Los Angeles
3303 Wilshire Blvd Fl 10
Los Angeles CA 90099-9209

TO Whom it May Concern:

Effective immediately» I resign membership in all levels of United Teachers Los Angeles and all afflllated

labor organizations

ctivities, in accordance with my

As a nonmember, I object to the use of my agency fee for nonchargeable a
ers v. Hudson.

rights 35 Pl'Of€CtEd by Abood v. Derroit Board of Education and Chicago TeGCh

agency fee and an

1 request a COPY Of the most recent calculation of the chargeable portion Of my
only the chargeable

explanation of how I am to be refunded or to be charged a reduced fee based on
.portion.

This oblection is permanent and continuing in nature and should be honored for as long as I remain m

the bargaining unit.

Since I am continuing to pay for the "representation" portion of my dues, l understand the union will
bject to collective bargaining.

continue to represent me fairly and without discrimination in all matters su
I understand that I cannot be denied any benefits, including healthcare, pension, step increases, etc.,
under the labor contract with my employer because of non~membership in the union.

Lastly, I request that you promptly provide me with a copy of any dues payment authorization-written,
electronic, or oral-the union has on file for me.

l trust that you will act promptly to properly observe my constitutional rights.

as Few

Ventura, California.
<805)_

LAUSD
TEACHER
Full Time

Signature and Date: [%{WW' M\/ d ~2_, / g

 

/

Do not Contact me with any future membership solicitations or union materials_

Scanned with CamScanner

